DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the remarks filed on September 22, 2022. 
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.
Response to Arguments
The Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive. 
The Applicant contends, Hashimoto does not detect an occurrence of an abnormal operating condition during operation nor does Hashimoto capturing hardware state data of the robot at the time of the abnormal operating condition, see reply pages 6-7. 
The Examiner respectfully disagrees, from the Applicant’s specification, hardware state data is described as “any data that characterizes the operation of the wafer transfer system 200, including sensor data representing vacuum levels, robot arm positions, optical sensor outputs, data transmission parameters…” [0024]. The citations in the previous office action are thought to be sufficient, however to further clarify- Hashimoto further discloses detecting the internal pressure of a vacuum adsorption pad using a vacuum sensor in paragraph [0081]-[0082]. Additional disclosure in Hashimoto also teaches detecting the occurrence of the abnormal operating condition (i.e. vacuum pressure) in FIG. 6, paragraph [0068], as well as [0090]-[0092]. The Applicant describes, in paragraph [0095], an abnormal operating condition as “…for example be a vacuum parameter not reaching an expected level or zone or range of values […] or a data transmission error detected as above.”. This is in line with Hashimoto’s disclosure, in paragraph [0091], of detecting abnormal conditions by determining if the vacuum adsorption pads satisfy a given condition- the given condition being the ability to hold and lift a glass substrate due to a vacuum level reaching a given value, see [0082].
The Applicant also contends, Hashimoto does not disclose detecting a fluctuation in the pressure in a vacuum line, see reply page 8.
The Examiner respectfully disagrees, although it is not explicitly disclosed, one of ordinary skill in the art would understand that a vacuum adsorption system is a closed system. In other words, in the event of no leakage, pressure is the same at the adsorption pad, the lines and the vacuum pump. Hashimoto discloses detecting internal pressure of the adsorption pad using a vacuum sensor- this pressure sensed is the same as the pressure in the delivery line.
Regarding the Applicant’s arguments on position information of the robot, see reply page 7, the Applicant is urged to view the Hashimoto and Hayashi in combination with each other as the claims are rejected under 35 U.S.C. § 103. The disclosure of Hayashi teaches that observing positional information of an automated device is important. This teaching, in combination with Hashimoto would lead one of ordinary skill in the art to understand that positional information can be applied to the robot of Hashimoto in order to better identify errors in operation.
The Applicant further contends that the cited references do not disclose incrementing a counter relating to an abnormal operating condition of the robot nor do the references disclose generating a report, see reply page 8. 
However, Hashimoto discloses, in paragraph [0091], an example of an abnormal operating condition is when the end effector is unable to hold the glass substrate and/or drops the substrate due to slipping (i.e. failed pickup attempt). Furthermore, Hayashi discloses counting the number of failed pickup attempts that occur. Therefore, the combination of Hashimoto and Hayashi disclose incrementing a counter relating to an abnormal operating condition of the robot.
Hayashi also discloses generating a report in paragraph [0042] as a signal relating to the count of failed pickup attempts is sent to the management device 80 (i.e. computer containing a processor). This is equivalent to the Applicant’s generated report as, for example, in paragraph [0033] of the instant application a report is disclosed as sending sensed information (i.e. vacuum pressure) back to nodes- each node being a microprocessor ([0023]).
Finally, regarding the Jung arguments, the Applicant is advised to view the references in combination with each other as the claims are rejected under 35 U.S.C. § 103. Jung is used to merely teach that data transmission errors can lead to abnormal operating conditions. This teaching in combination with the teachings of Hashimoto and Hayashi lead to the claimed subject matter.
As a result, the rejection is maintained and is restated below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US-20110166704) in view of Hayashi (US-20170311494).
Regarding Claim 1 (and similarly Claim 16), Hashimoto discloses:
A method of operating a robot (FIG. 1, transfer robot 1) performed by one or more processors, (FIG. 3A, judging unit 15) comprising:
A non-transitory machine-readable medium (FIG. 3A, memory unit 24) including instructions which, when read by a machine, cause the machine to perform operations on or with a robot, comprising:
receiving hardware state data relating to operation of the robot; (FIG. 3A-3B and “The judging unit 15 will detect an abnormal condition of the floating mechanism 6 for the tested pad 4 based on the detection signal from the proximity sensor 23. Namely, it is detected that the vacuum absorption pad 4 is not elastically supported in a normal state by the floating mechanism 6.” [0086])
detecting an occurrence of an abnormal operating condition of the robot during operation, from the hardware state data; and (“the judging unit is configured to judge based on the judgment results stored in the memory unit whether an abnormal condition of the plurality of vacuum absorption pads satisfies a given condition.” [0033])
capturing current hardware state data of the robot at a time associated with the occurrence of the abnormal operating condition, (“a monitoring apparatus that can precisely detect the point of time when the robot has become to be unable to safely transfer an article.” [0018] and “the present invention has been made in order to provide a monitoring apparatus that can precisely detect the point of time when a transfer robot, which has a plurality of vacuum absorption pads on its end-effector, has become to be unable to safely transfer an article due to a deterioration of the end-effector.” [0021])
Hashimoto does not explicitly disclose including robot positional information. However, Hayashi explicitly discloses:
including robot positional information. (“a pickup deviation error in which pickup position deviation exceeding an allowable range occurs to the component P that is held by suction nozzle 51,” [0040])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Hashimoto to include the teachings of Hayashi in order to implement operational scans to determine operation errors.
Regarding Claim 2 (and similarly Claim 8, Claim 11 and Claim 17), Hashimoto does not explicitly disclose incrementing a counter correspond to the abnormal operating condition. However, Hayashi discloses:
incrementing a counter corresponding to the abnormal operating condition. (“when CPU 71 determines that a pickup defect has occurred, the CPU determines whether the recovery count number Nr is larger than or equal to a defined count number Nth (S170). Here, the defined count number Nth means the quantity of repetitions of the recovery processing which are allowed, and is updated by the management device 80 performing a defined-count-number updating process which will be described below. Note that the defined count number Nth is set to an initial value Nini at the time of start of production.” [0042])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Hashimoto to include the teachings of Hayashi in order to implement counter to record when abnormal operations occur.
Regarding Claim 3 (and similarly Claim 9, Claim 14 and Claim 20), Hashimoto does not explicitly disclose generating a report including captured current hardware state data when the counter is greater than a threshold value. However, Hayashi discloses:
determining that the counter is greater than a threshold value; and (“when CPU 71 determines that the recovery count number Nr is larger than or equal to the defined count number Nth,” [0042])
in response, generating a report including captured current hardware state data. (“In this case, in a case where CPU 71 of control device 70 determines that the pickup defect occurred in S140 or S170 to S200, the CPU identifies the type of defect,” [0052], also see [0042])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Hashimoto to include the teachings of Hayashi in order to count when abnormal operations occur and record the status of the robot when said errors occur.
Regarding Claim 5, Hashimoto discloses:
wherein the abnormal operating condition is a fluctuation in pressure in a vacuum line. (“The judging unit 15 judges whether there are any abnormal conditions of the vacuum absorption pads 4 and/or the floating mechanisms 6 based on the detection signals from the vacuum sensor 14 and the proximity sensor 23.” [0068])
Regarding Claim 6 (and similarly Claim 15), Hashimoto discloses:
wherein the abnormal operating condition is a drift in an operational parameter beyond a threshold. (“when the vacuum absorption pads have become unable to achieve a normal vacuum absorbing force due to a damage or aging thereof,” [0009], “a monitoring apparatus that can precisely detect the point of time when a transfer robot, which has a plurality of vacuum absorption pads on its end-effector, has become to be unable to safely transfer an article due to a deterioration of the end-effector.” [0021] and also [0100])
Drift of an operation parameter is interpreted as the deviation away from a set operational parameter. In Hashimoto, drift of an operation parameter is the point where the vacuum pads are unable to reach the prescribed adsorbing force. Hashimoto’s monitoring apparatus is able to detect when the adsorption pads can no longer safely transfer the article (i.e. beyond a threshold – the threshold being safe operation). 
Regarding Claim 7 (and similarly Claim 12 and Claim 18), Hashimoto discloses:
determining that the abnormal operating condition is severe enough to require remedial action; and (“The "given condition" may be classified into a plurality of levels according to the seriousness of the abnormal conditions.” [0092])
in response, operating the robot in a remedial state. (Then, in the case that the abnormal condition is non-serious, the transfer robot 1 is operated under an operational speed slower than the normal operational speed so as to continue its transferring operation. On the other hand, in the case that the abnormal condition is serious, the transfer robot 1 is stopped so that the end-effector 3 is repaired.” [0092], [0094])
Regarding Claim 10, Hashimoto discloses:
A robot system, (FIG. 1, transfer robot 1) comprising:
a robot arm; (FIG. 1, arm 2)
an effector coupled to the robot arm, (FIG. 1, end-effector 3) the effector to engage an item; (FIG. 1, vacuum absorption pads 4)
one or more data processors (FIG. 3A, judging unit 15) in communication with the robot arm to control operation of the robot system; and
one or more machine-readable mediums (FIG. 3A, memory unit 24) storing instructions that, when executed by the one or more data processors, cause the robot system to perform operations comprising:
receiving hardware state data relating to operation of the robot system; (FIG. 3A-3B and “The judging unit 15 will detect an abnormal condition of the floating mechanism 6 for the tested pad 4 based on the detection signal from the proximity sensor 23. Namely, it is detected that the vacuum absorption pad 4 is not elastically supported in a normal state by the floating mechanism 6.” [0086])
detecting an occurrence of an abnormal operating condition of the robot system during operation, from the hardware state data; and (“the judging unit is configured to judge based on the judgment results stored in the memory unit whether an abnormal condition of the plurality of vacuum absorption pads satisfies a given condition.” [0033])
capturing current hardware state data of the robot system at a time associated with the occurrence of the abnormal operating condition, (“a monitoring apparatus that can precisely detect the point of time when the robot has become to be unable to safely transfer an article.” [0018] and “the present invention has been made in order to provide a monitoring apparatus that can precisely detect the point of time when a transfer robot, which has a plurality of vacuum absorption pads on its end-effector, has become to be unable to safely transfer an article due to a deterioration of the end-effector.” [0021]) 
Hashimoto does not explicitly disclose including robot positional information. However, Hayashi explicitly discloses:
including robot positional information. (“a pickup deviation error in which pickup position deviation exceeding an allowable range occurs to the component P that is held by suction nozzle 51,” [0040])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Hashimoto to include the teachings of Hayashi in order to implement operational scans to determine operation errors.
Regarding Claim 13, Hashimoto discloses:
wherein the abnormal operating condition is selected from the group consisting of a data transmission error and a pressure fluctuation in a vacuum line. (“The judging unit 15 judges whether there are any abnormal conditions of the vacuum absorption pads 4 and/or the floating mechanisms 6 based on the detection signals from the vacuum sensor 14 and the proximity sensor 23.” [0068])
Regarding Claim 19, Hashimoto discloses:
wherein the abnormal operating condition is selected from the group consisting of a data transmission error, a pressure fluctuation in a vacuum line and   (“The judging unit 15 judges whether there are any abnormal conditions of the vacuum absorption pads 4 and/or the floating mechanisms 6 based on the detection signals from the vacuum sensor 14 and the proximity sensor 23.” [0068]) a drift in an operational parameter beyond a threshold. (“when the vacuum absorption pads have become unable to achieve a normal vacuum absorbing force due to a damage or aging thereof,” [0009], “a monitoring apparatus that can precisely detect the point of time when a transfer robot, which has a plurality of vacuum absorption pads on its end-effector, has become to be unable to safely transfer an article due to a deterioration of the end-effector.” [0021] and also [0100])
Drift of an operation parameter is interpreted as the deviation away from a set operational parameter. In Hashimoto, drift of an operation parameter is the point where the vacuum pads are unable to reach the prescribed adsorbing force. Hashimoto’s monitoring apparatus is able to detect when the adsorption pads can no longer safely transfer the article (i.e. beyond a threshold – the threshold being safe operation).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US-2011016674) in view of Hayashi (US-20170311494), as applied to claim 1, and further in view of Jung (US-20130090760). 
Regarding Claim 4, neither Hashimoto nor Hayashi explicitly disclose the abnormal operating condition is a data transmission error. However, Jung explicitly discloses:
wherein the abnormal operating condition is a data transmission error. (“The respective items in the recovery policy model exemplarily may include the following functions: Breakdown type: data transmission error Breakdown cause: network disconnection” [0039]-[0041], [0043])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Hashimoto and Hayashi with Jung in order to include the abnormal operating condition as a data transmission error to provide an enhanced recovery as taught by Jung.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664